DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 objected to because of the following informalities: “computer-readable media” (line 3) should read “non-transitory computer-readable media”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the limitations that invoke 35 U.S.C. 112(f) are as follows:
Claim 1 recites the limitation “computing system”, which invokes 35 U.S.C. 112(f). This limitation is disclosed in the specification as being implemented as one or more computers (The EEG analysis computing system 106 may be implemented as one or more computers in one or more locations (Applicant’s Specification, Paragraph [0025])). For examination purposes, one or more computers or an equivalent thereof is considered to read on the limitation of a “computing system”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echauz (US-20100302270-A1).
Regarding claim 1, Echauz teaches a computer-implemented method, comprising: obtaining, by a computing system (In one or more exemplary embodiments, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage media may be any available media that can be accessed by a computer (Echauz, Paragraph [0110])), and for each of a plurality of sensor channels that each correspond to a respective electroencephalogram (EEG) sensor of a plurality of EEG sensors disposed at different locations of a brain of a mammal, a respective set of EEG data for the sensor channel that represents electrical activity during a first time interval at a particular location of the brain at which the EEG sensor that corresponds to the sensor channel is disposed (a method for detecting anomalies in a multi-channel signal, the method comprising: sampling the multi-channel signal over a time window (Paragraph [0010]); measuring electrical signals generated by electrodes placed near, on, or within the brain or nervous system (EEG signals) of subjects (Paragraph [0027])); segmenting, by the computing system, and for each of the plurality of sensor channels, the respective set of EEG data for the sensor channel into a plurality of EEG data segments that each represent a respective portion of the set of EEG data for a different sub-interval of a plurality of sub-intervals that occur during the first time interval (the multi-channel signal is divided in time into windows of duration T, with each of the time windows being indexed by a counter k (Paragraph [0040]); According to the present disclosure, the magnitude of the 
Regarding claim 2, Echauz teaches the computer-implemented method of claim 1, wherein a total number of sensor channels in the plurality of sensor channels is in the range 14 through 5123 (In FIG. 3A, at step 310, the number of dimensions of a multi-channel signal is defined as the variable N. The number of dimensions may correspond to the total number of sensors, e.g., the number of independent electrodes placed in a patient's brain in the epilepsy monitoring system of FIG. 1 (Paragraph [0039]);
N may be 128 for an epilepsy monitoring unit such as depicted in FIG. 1 (Paragraph [0041])).
Regarding claim 3, Echauz teaches the computer-implemented method of claim 1, wherein a total length of the first time interval is in the range 1 minute through 120 minutes (Figure 9A of Echauz discloses a total length of recording of 15 minutes).

Regarding claim 5, Echauz teaches the computer-implemented method of claim 1, wherein all of the sub-intervals in the plurality of sub-intervals have an equal length (Paragraph [0041]).
Regarding claim 6, Echauz teaches the computer-implemented method of claim 1, wherein the plurality of EEG sensors are intracranial EEG sensors (FIG. 1 depicts an exemplary embodiment of the present disclosure of a system for quality management of measured electrical signals generated by electrodes implanted into the brain, subdurally, epidurally, partially or fully in the skull, between the skull and one or more layers of the patient's scalp, or on the exterior of the patient's head (Paragraph [0030])).
Regarding claim 7, Echauz teaches the computer-implemented method of claim 1, wherein the mammal is a human (Paragraph [0030], Figure 1).
Regarding claim 15, Echauz teaches the computer-implemented method of claim 1, further comprising using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain to select a subset of the plurality of sensor channels to monitor during a process that is to predict occurrence of an epileptic event (one or more of the devices 62 may be implanted adjacent to a previously identified epileptic focus or a portion of the brain where the focus is believed to be located. Alternatively, the devices 62 themselves may be used to help determine the location of an epileptic focus (Paragraph [0071])).
Regarding claim 16, Echauz teaches the computer-implemented method of claim 15, wherein the epileptic event is a seizure (measuring electrical signals generated by electrodes placed near, on, or within the brain or nervous system (EEG signals) of subjects and subject populations for the determination of when an epileptic subject is in a condition susceptible to seizure (Paragraph [0027])).

Regarding claim 18, Echauz teaches the computer-implemented method of claim 1, wherein the providing occurs after having iteratively updated the value that represents the current cumulative belief for all the sub-intervals in the plurality of sub-intervals (Wherein continuous output is considered to read on providing after iteratively updating, and thus represents a current interval (Paragraph [0080])).
Regarding claim 19, Echauz teaches a computing system comprising: one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause performance of operations (In one or more exemplary embodiments, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage media may be any available media that can be accessed by a computer (Echauz, Paragraph [0110])) comprising: obtaining and for each of a plurality of sensor channels that each correspond to a respective electroencephalogram (EEG) sensor of a plurality of EEG sensors disposed at different locations of a brain of a mammal, a respective set of EEG data for the sensor channel that represents electrical activity during a first time interval at a particular location of the brain at which the EEG sensor that corresponds to the sensor channel is disposed (a method for detecting anomalies in a multi-channel signal, the method comprising: sampling the multi-channel signal over a time window (Paragraph [0010]); measuring electrical signals generated by electrodes placed near, on, or within the brain or nervous system (EEG signals) of subjects (Paragraph [0027])); .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz in view of Yoo (US-20150038870-A1).
Regarding claim 8, Echauz teaches the computer-implemented method of claim 1, but Echauz fails to explicitly disclose that wherein for each sub-interval of the plurality of sub-intervals and for each sensor channel of the plurality of sensor channels, classifying the sensor channel: comprises determining whether the EEG data segment that corresponds to the sub-interval and the sensor channel indicates occurrence of a transient event; if the EEG data segment that corresponds to the sub-interval and the sensor channel does not indicate occurrence of a transient event, classifying the sensor channel as a normal sensor channel; and if the EEG data segment that corresponds to the sub-interval and the sensor channel indicates occurrence of a transient event, classifying the sensor channel as an abnormal sensor channel. Yoo disclose systems and methods for classifying a signal from an electrode as seizure or non-seizure, wherein Yoo further discloses that wherein for each sub-interval of the plurality of sub-intervals and for each sensor channel of the plurality of sensor channels, classifying the sensor channel: comprises determining whether the EEG data segment that corresponds to the sub-interval and the sensor channel indicates occurrence of a transient event (Because the amplitude of an EEG signal during the clinical seizure onset phase tends to be significantly larger than it is during electrical seizure onset or during normal phase, the SoC 10 maintains high accuracy seizure detection by using the real-time gain and bandwidth (Yoo, Paragraph [0041])); if the EEG data segment that corresponds to the sub-interval and the sensor channel does not indicate occurrence of a transient event, classifying the sensor channel as a normal sensor channel; and if the EEG data segment that corresponds to the sub-interval and the sensor channel indicates occurrence of a transient event, classifying the sensor channel as an abnormal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate determining whether the EEG data segment that corresponds to the sub-interval and the sensor channel indicates occurrence of a transient event; if the EEG data segment that corresponds to the sub-interval and the sensor channel does not indicate occurrence of a transient event, classifying the sensor channel as a normal sensor channel; and if the EEG data segment that corresponds to the sub-interval and the sensor channel indicates occurrence of a transient event, classifying the sensor channel as an abnormal sensor channel as taught by Yoo so as to allow for the determination of a real-time seizure event (Yoo, Paragraphs [0034], [0041]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz in view of Sarma (US-20140094710-A1).
Regarding claim 9, Echauz teaches the computer-implemented method of claim 1, wherein for each sub-interval of the plurality of sub-intervals, classifying the sensor channels comprises: for each sensor channel of the plurality of sensor channels, determining values for one or more features of the EEG data segment that corresponds to the sub-interval and the sensor channel (Echauz Paragraph [0048], [0054]); but Echauz fails to explicitly disclose that based on the values for the one or more features of the EEG data segments that correspond to the sub-interval, clustering the plurality of sensor channels into multiple clusters of sensor channels; classifying the sensor channels in a first subset of the multiple clusters of sensor channels as being normal sensor channels; and classifying the sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate that based on the values for the one or more features of the EEG data segments that correspond to the sub-interval, clustering the plurality of sensor channels into multiple clusters of sensor channels; classifying the sensor channels in a first subset of the multiple clusters of sensor channels as being normal sensor channels; and classifying the sensor channels in a second subset of the multiple clusters of sensor channels as being abnormal sensor channels as taught by Sarma so as to allow for the identification of an epileptogenic zone (Sarma, Paragraphs [0028], [0048]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz ‘270 in view of Echauz (US-20070043402-A1, hereinafter Echauz ‘402).
Regarding claim 10, Echauz ‘270 teaches computer-implemented method of claim 9, but fails to explicitly disclose that the one or more features of the EEG data segment comprise at least one of power-in-bands, high-frequency oscillation, inter-ictal spikes, phase amplitude coupling. Echauz ‘402 discloses a system for mapping an epileptic network of a patient, wherein Echauz ‘402 further discloses that one or more features of the EEG data segment comprise at least one of power-in-bands, high-frequency oscillation, inter-ictal spikes, phase amplitude coupling (It is known in the field that a seizure detector tuned to operate sensitively will generally produce "false positives" that are precisely the epileptiform events of interest for purposes of the present invention (e.g., spikes, sharp waves, seizure-like bursts, high-frequency epileptiform oscillations, in addition to seizures (Echauz ‘402, Paragraph [0035])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Echauz ‘270 so as to .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz ‘270 in view of Snyder (US-8543199-B2).
Regarding claim 11, Echauz teaches the computer-implemented method of claim 1, but Echauz fails to explicitly disclose that for each sub-interval of the plurality of sub-intervals and for each sensor channel of the plurality of sensor channels, updating the value that represents the current cumulative belief that the sensor channel has an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain comprises applying a Bayesian filter to update the value. Snyder discloses a system for determining the location of an epileptic focus wherein Snyder discloses applying a Bayesian filter (The classifiers 16, 17 analyze one or more of the extracted characteristics, and either alone or in combination with each other (and possibly other subject dependent parameters), provide a result 18 that may characterize, for example, a subject's condition …Some examples of classifiers include k-nearest neighbor ("KNN"), binary and higher order space partitions, linear or non-linear regression, Bayesian (Snyder, Col 10, lines 15-28); the devices 62 themselves may be used to help determine the location of the epileptic focus (Col 15, lines 18-19)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Echauz so as to incorporate applying a Bayesian filter as disclosed by Snyder so as to allow for the locating of an epileptic focus (Snyder, Col 15, lines 18-19).
Regarding claim 12, Echauz teaches the computer-implemented method of claim 1, wherein adjusting the value that represents the current cumulative belief based on at least (ii) the classification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate adjusting the value that represents the current cumulative belief based on at least (i) a second value that represents the cumulative belief at a preceding sub-interval that the sensor channel has an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain as taught by Snyder so as to allow for the locating of an epileptic focus (Snyder, Col 15, lines 18-19).
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz ‘270 in view of Witte (US-20080183076-A1).
Regarding claim 13, Echauz teaches the computer-implemented method of claim 1, but fails to explicitly disclose determining boundaries of an epileptogenic region of the brain using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain. Witte discloses a system for mapping cortical areas, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate determining boundaries of an epileptogenic region of the brain using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain as taught by Witte so as to identify an epileptic focus to allow for optimal resection (All too often the neurosurgeon is confronted with a narrow window of success: failure to remove enough symptomatic tissue could lead to recurrence of epileptic seizures, whereas resection of too much eloquent cortex could cause permanent neurological deficits, from slurred speech to partial paralysis (Witte, Paragraph [0054])).
Regarding claim 14, Echauz teaches the computer-implemented method of claim 1, but fails to explicitly disclose resecting an epileptogenic region of the brain that is located using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain. Witte discloses resecting an epileptogenic region of the brain that is located using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain (These electrodes are used to monitor electrical activity and map an epileptic seizure during the surgery. Based on the results of electrical mapping, the neurosurgeon determines the eloquent cortical areas, topology of the epileptic focus and optimal boundaries for resection based on the acoustoelectric (AE) effect, to image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate resecting an epileptogenic region of the brain that is located using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain as taught by Witte so as to identify an epileptic focus to allow for optimal resection (All too often the neurosurgeon is confronted with a narrow window of success: failure to remove enough symptomatic tissue could lead to recurrence of epileptic seizures, whereas resection of too much eloquent cortex could cause permanent neurological deficits, from slurred speech to partial paralysis (Witte, Paragraph [0054])).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz in view of Snyder and Witte.
Regarding claim 21, Echauz teaches a method comprising: performing an electroencephalogram (EEG) procedure on a mammal, including obtaining intracranial EEG data during a first time interval for each a plurality of sensor channels, each sensor channel corresponding to a respective EEG sensor disposed at a location of a brain of the mammal that is different from the locations at which EEG sensors for other ones of the plurality of sensor channels are disposed (a method for detecting anomalies in a multi-channel signal, the method comprising: sampling the multi-channel signal over a time window (Echauz, Paragraph [0010]); measuring electrical signals generated by electrodes placed near, on, or within the brain or nervous system (EEG signals) of subjects (Paragraph [0027])); for each of the plurality of sensor channels, segmenting the intracranial EEG data for the sensor channel into a plurality of EEG data segments that each represent a respective portion of the intracranial EEG data for a different sub-interval of a plurality of sub-intervals that occur during the first time interval (the multi-channel signal is 
However, Echauz fails to explicitly disclose applying a Bayesian filter to iteratively determine, for each sensor channel of the plurality of sensor channels, a classification of the sensor channel. Snyder discloses applying a Bayesian filter (The classifiers 16, 17 analyze one or more of the extracted characteristics, and either alone or in combination with each other (and possibly other subject dependent parameters), provide a result 18 that may characterize, for example, a subject's condition …Some examples of classifiers include k-nearest neighbor ("KNN"), binary and higher order space partitions, linear or non-linear regression, Bayesian (Snyder, Col 10, lines 15-28); the devices 62 themselves may be used to help determine the location of the epileptic focus (Col 15, lines 18-19)).

However, Echauz fails to explicitly disclose resecting the first epileptogenic region of the brain. Witte discloses resecting an epileptogenic region of the brain (These electrodes are used to monitor electrical activity and map an epileptic seizure during the surgery. Based on the results of electrical mapping, the neurosurgeon determines the eloquent cortical areas, topology of the epileptic focus and optimal boundaries for resection based on the acoustoelectric (AE) effect, to image electrical current flow using moderate ultrasound pressure combined with surface recording electrodes (Witte, Paragraph [0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate resecting an epileptogenic region of the brain as taught by Witte so as to identify an epileptic focus to allow for optimal resection (All too often the neurosurgeon is confronted with a narrow window of success: failure to remove enough symptomatic tissue could lead to recurrence of epileptic seizures, whereas resection of too much eloquent cortex could cause permanent neurological deficits, from slurred speech to partial paralysis (Witte, Paragraph [0054])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791